Case 0:19-cv-60976-WPD Document 8 Entered on FLSD Docket 05/09/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 19-60976-CIV-DIMITROULEAS


    ERIC WILLNER,

                   Plaintiff,
    vs.


    WELLS FARGO BANK, N.A.,

                Defendant.
    __________________________________/

                     WELLS FARGO’S UNOPPOSED MOTION FOR
             EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

            Defendant, Wells Fargo Bank, N.A. (“Wells Fargo”), by and through its

    undersigned counsel, and pursuant to Fed. R. Civ. P. 6(b), hereby files this Unopposed

    Motion for Extension of Time to Respond to Plaintiff’s Complaint and states as follows:

            1.     Plaintiff, Eric Willner, served his Complaint for Damages (the

    “Complaint”) upon Wells Fargo on April 22, 2019. Pursuant to Fed R. Civ. P. 12(a), the

    responsive pleadings or motions directed to the Complaint are due on Monday, May 13,

    2019.

            2.     Wells Fargo recently obtained the representation of the undersigned firm.

    Based upon this and the undersigned’s prior professional commitments, including matters

    pending in both State and Federal Court, Wells Fargo requires additional time to review

    the allegations and consult with counsel in order to prepare an appropriate response to

    Plaintiff’s Complaint.

            3.     Based upon the above good cause shown, Wells Fargo requests a 30-day

    extension of time, through and including Wednesday, June 12, 2019, to file responsive

    pleadings or motions directed to the Complaint.
Case 0:19-cv-60976-WPD Document 8 Entered on FLSD Docket 05/09/2019 Page 2 of 3
                                                                              CASE NO. 19-60976-CIV-DIMITROULEAS


              4.            Wells Fargo and its counsel state that this enlargement of time is not being

    sought for purposes of delay and that the granting of the enlargement will not prejudice

    any party to this action.

              5.            The undersigned has conferred with counsel for Plaintiff, who does not

    object to the relief sought herein.

              WHEREFORE, Defendant, Wells Fargo Bank, N.A., respectfully requests that

    this Court enter an Order granting an enlargement of time through and including June 12,

    2019 for it to serve responsive pleadings or motions directed to the Complaint.

                                                                                  Respectfully submitted,

                                                                                  s/ Denise M. Rosenthal
                                                                                  Michele L. Stocker
                                                                                  Florida Bar No. 0044105
                                                                                  stockerm@gtlaw.com
                                                                                  smithl@gtlaw.com
                                                                                  FLService@gtlaw.com
                                                                                  Denise M. Rosenthal
                                                                                  Florida Bar No. 0154369
                                                                                  rosenthalde@gtlaw.com
                                                                                  smithl@gtlaw.com
                                                                                  FLService@gtlaw.com
                                                                                  GREENBERG TRAURIG, P.A.
                                                                                  Attorneys for Wells Fargo Bank, N.A.
                                                                                  401 East Las Olas Boulevard, Suite 2000
                                                                                  Fort Lauderdale, FL 33301
                                                                                  Telephone:     (954) 765-0500
                                                                                  Facsimile:     (954) 765-1477




        Greenberg Traurig, P.A.  401 East Las Olas Boulevard, Suite 2000  Ft. Lauderdale, Florida 33301  Tel 954.765.0500  Fax 954.765.1477  www.gtlaw.com
Case 0:19-cv-60976-WPD Document 8 Entered on FLSD Docket 05/09/2019 Page 3 of 3
                                                                              CASE NO. 19-60976-CIV-DIMITROULEAS


                                                    CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on this 9th day of May, 2019, I electronically filed the

    foregoing document with the Clerk of Court using CM/ECF. I also certify that the

    foregoing document is being served this day on all counsel of record identified on the

    attached Service List in the manner specified, either via transmission of Notices of

    Electronic Filing generated by CM/ECF or in some other authorized manner for those

    counsel or parties who are not authorized to receive electronically Notices of Electronic

    Filing.


                                                                                                     By: s/ Denise M. Rosenthal


                                                                  SERVICE LIST

    F. Scott Fistel, Esquire
    Fistel Law Group, P.A.
    1451 W. Cypress Creek Road
    Suite 300
    Fort Lauderdale, Florida 33309
    pleadings@fistel.com




        Greenberg Traurig, P.A.  401 East Las Olas Boulevard, Suite 2000  Ft. Lauderdale, Florida 33301  Tel 954.765.0500  Fax 954.765.1477  www.gtlaw.com
